1

2

3

4                               UNITED STATES DISTRICT COURT
5                                     DISTRICT OF NEVADA
6

7     JULIUS BRADFORD,                              Case No. 2:13-cv-01784-RFB-GWF
8                 Petitioner,
             v.                                     ORDER GRANTING
9                                                   MOTION FOR EXTENSION OF TIME
10    WILLIAM GITTERE, et al.,
11                 Respondents.
12

13

14          In this habeas corpus action, the respondents filed their answer on March 25, 2019
15   (ECF No. 98). The petitioner, Julius Bradford, represented by appointed counsel, was
16   then due to file his reply by May 9, 2019. See Order entered January 13, 2017 (ECF No.
17   66) (45 days for reply).
18          On May 9, 2019, Bradford filed a motion for extension of time (ECF No. 114),
19   requesting a 90-day extension of time, to August 7, 2019, to file his reply. Bradford’s
20   counsel states that the extension of time is necessary because of the complexity of this
21   case and his obligations in other cases. This would be the first extension of this deadline.
22   The respondents do not oppose the motion for extension of time.
23          The Court finds that Bradford’s motion for extension of time is made in good faith
24   and not solely for the purpose of delay, and that there is good cause for the extension of
25   time requested. The Court will grant the motion for extension of time.
26          However, in view of the length of this extension of time, the Court will not look
27   favorably upon any motion to further extend this deadline.
28
1              IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time (ECF

2    No. 114) is GRANTED. Petitioner will have until and including August 7, 2019, to file his

3    reply to the respondents’ answer.

4              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

5    proceedings set forth in the order entered January 13, 2017 (ECF No. 66) will remain in

6    effect.

7

8              DATED this 13th day of May, 2019.

9

10
                                              RICHARD F. BOULWARE, II,
11                                            UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                   2
